Citation Nr: 0612918	
Decision Date: 05/03/06    Archive Date: 05/15/06

DOCKET NO.  97-27 173A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for partial loss of use 
of left side.

2.  Entitlement to service connection for epilepsy.

3.  Entitlement to service connection for personality 
problems with nervous condition with memory loss due to brain 
damage (CDA).

4.  Entitlement to an increased evaluation for hearing loss, 
currently evaluated as noncompensable.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. M. Wagman, Associate Counsel


INTRODUCTION

The veteran had active service from December 1967 to November 
1971.

This case was last before the Board of Veterans' Appeals 
("Board") in June 2003 when it was remanded for further 
development.  The case was on appeal from a March 1997 rating 
decision of the Department of Veterans Affairs ("VA") 
Regional Office ("RO") in North Little Rock, Arkansas and 
was remanded by the Board in June 1999 for further 
development.  A hearing was held before the Board at the RO 
in October 1999.  

The appeal is REMANDED to the RO via the Appeals Management 
Center ("AMC"), in Washington, DC. VA will notify the 
veteran if further action is required on his part.


REMAND

In October 1999, a hearing was held at the RO before a 
traveling Veterans Law Judge ("VLJ") who is not currently 
employed by the Board.  A transcript of this hearing is of 
record.  In April 2006, the Board sent the veteran a letter 
informing him that the VLJ who presided at his hearing in 
October 1999 is no longer employed by the Board and asking 
him if he wished to attend another hearing before a VLJ who 
would render a determination in his case.

In correspondence received by the Board in April 2006, the 
veteran indicated that he wished to attend another hearing 
before the Board at the RO.  This hearing has not yet been 
scheduled.  Under the circumstances, the veteran must be 
scheduled for the next available hearing before a traveling 
VLJ from the Board.  See 38 C.F.R. §§ 20.700, 20.703, 20.704 
(2005).

Therefore, in order to ensure the veteran's due process 
rights, this case is REMANDED to the RO via the AMC for the 
following:

The RO should schedule the veteran for the next available 
hearing before a traveling VLJ from the Board.  He should be 
notified of the time and place of this hearing at his last 
reported address.

By this remand, the Board intimates no opinion as to any 
final outcome warranted. This claim must be afforded 
expeditious treatment.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The law requires that all claims that are remanded 
by the Board of Veterans' Appeals or by the United States 
Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2005).




_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

